718 N.W.2d 357 (2006)
476 Mich. 854
Norma KAKISH and Rajaie Kakish, Plaintiffs-Appellants,
v.
DOMINION OF CANADA GENERAL INSURANCE COMPANY, Defendant-Appellee.
Docket No. 130730, COA No. 260963.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the December 29, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration of the issues whether the Ingham Circuit Court could exercise ancillary jurisdiction over plaintiffs' claim for uninsured/unidentified motorist benefits and whether the applicable insurance contract required plaintiffs to bring any lawsuit in an Ontario court.
MICHAEL F. CAVANAGH, J., not participating.